UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                      SALUSSOLIA, SALADINO, and ALDYKIEWICZ
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                      Private E2 SHONTONIO K. TIDWELL
                          United States Army, Appellant

                                   ARMY 20180476

                         Headquarters, 1st Cavalry Division
              Douglas K. Watkins and Jacob D. Bashore, Military Judges
                  Colonel Emily C. Schiffer, Staff Judge Advocate

For Appellant: Captain Benjamin A. Accinelli, JA; Captain Benjamin J. Wetherell,
JA.

For Appellee: Pursuant to A.C.C.A. Rule 15.4, no response filed.

                                      20 May 2019

                                ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant
pursuant to his pleas of two specifications of desertion, in violation of Article 85,
Uniform Code of Military Justice, 10 U.S.C. § 885 [UCMJ]. The military judge
sentenced appellant to a bad-conduct discharge, seven months confinement,
forfeiture of $1,223 pay per month for four months, and reduction to the grade of
Private E-1. Appellant’s pre-trial agreement limited confinement to one hundred
eighty days.

       Appellant’s case is before the court for review pursuant to Article 66, UCMJ.
After considering the entire record of trial, we find one matter warrants discussion
and relief, specifically adjudged forfeitures. 1


1
 Appellant’s case was “submitted on its merits;” however we are exercising our
authority under Article 66, UCMJ, to notice the error not raised by counsel. See,
e.g., United States v. Chin, 75 M.J. 220, 222-23 (C.A.A.F. 2016); United States v.
Conley, 78 M.J. 747 (Army Ct. Crim. App. 2019).
TIDWELL—ARMY 20180476

                              LAW AND DISCUSSION
       Article 19, UCMJ, limits forfeitures at a special court-martial to two-thirds
pay per month for a maximum period of twelve months. Rule for Courts-Martial
(R.C.M.) 1003(b)(2) states “the maximum forfeiture shall be based on the grade to
which the accused is reduced.” At the time of trial, appellant was a Private E-2 with
over three years of service. His base pay was $1,836.30 per month. 2 The base pay
for a soldier with similar time in service serving in the lower enlisted grade, Private
E-1, was $1,638.30. See 2018 Military Pay Table.

      We find the military judge erred when calculating two-thirds forfeiture of
monthly pay using appellant’s E-2 base pay as opposed to the base pay associated
with his adjudged reduction to E-1. Applying two-thirds to $1,638.30, appellant’s
base pay at the reduced grade, results in forfeiture of $1,092.00 pay per month for
four months. 3
                                   CONCLUSION
     The findings of guilty as approved by the convening authority are
AFFIRMED.

       On consideration of the entire record, we affirm only so much of the sentence
as provides for a bad-conduct discharge, one hundred eighty days confinement,
forfeiture of $1,092.00 pay per month for four months, and reduction to Private E-1.

       All rights, privileges, and property of which appellant has been deprived by
virtue of that portion of his approved sentence set aside by this decision are ordered
restored. See Articles 58b(c) and 75(a), UCMJ.
                                        FOR THE COURT:




                                        MALCOLM H. SQUIRES, JR.
                                        Clerk of Court

2
  Two-thirds of appellant’s E-2 base pay, $1,836.30, equals $1,224.20. The military
judge announced $1,223.00 pay per month for four months. “Unless a total
forfeiture is adjudged, a sentence to forfeiture shall state the exact amount in whole
dollars to be forfeited each month and the number of months the forfeitures will
last.” R.C.M. 1003(b)(2).
3
  Two-thirds of $1,638.30 equals $1,092.20; rounding down to the whole dollar
results in forfeiture of $1,092.00 pay per month for four months.



                                           2